Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps of the method for bonding a first substrate with a second substrate inside a sealed bonding chamber including: e) generating a bonding wave advancing from the bond initiation point to side edges of the first and second substrates; f) influencing the bonding wave during advancing of the bonding wave, wherein the influencing of the bonding wave includes a change in an atmosphere inside the bonding chamber; and g) introducing an inert gas or a slightly reactive gas into the bonding chamber, as in the context of claim 1.
	The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular features of a device for the bonding of a first substrate with a second substrate including first and second holding devices are configured for generating a bonding wave advancing from the bond initiation point to side edges of the first and second substrates; and
influencing means for influencing the bonding wave during the advancing of the bonding wave, wherein the influencing means include means for changing the atmosphere inside the bonding chamber; and
means for introducing an inert gas or a slightly reactive gas into the bonding chamber, as in the context of claim 5.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816